Name: Commission Regulation (EEC) No 759/85 of 25 March 1985 authorizing the Hellenic Republic to suspend in 1985 the customs duties applicable on import of certain oil seeds and oleaginous fruits
 Type: Regulation
 Subject Matter: processed agricultural produce;  Europe;  plant product;  tariff policy
 Date Published: nan

 26. 3 . 85 Official Journal of the European Communities No L 84/5 COMMISSION REGULATION (EEC) No 759/85 of 25 March 1985 authorizing the Hellenic Republic to suspend in 1985 the customs duties applicable on import of certain oil seeds and oleaginous fruits the Community of Nine or from non-member coun ­ tries of the products given in Annex I hereto for the quantities there given, at the level given against each. This authorization shall be valid from 1 January to 31 December 1985 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece ('), and in particular Article 64 (4) thereof, Whereas, for certain products falling within heading Nos 12.01 , 15.07 and 15.12 of the Common Customs Tariff, the basic duties are fixed in Article 64 (3) of the Act of Accession ; whereas this very high level may jeopardize the regular supply of raw materials for Greek processing industries ; whereas Article 64 (4) (a) of the Act of Accession, provides the possibility to grant the Hellenic Republic the authorization to suspend customs duties on certain quantities of the products in question ; Whereas importers must be guaranteed free access to the quotas laid down for the products in question ; Whereas for reasons of administrative simplification, a quantity should be fixed for the whole of 1985 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 The Hellenic Republic is hereby authorized to suspend the customs duties applicable on import from Article 2 Greece shall ensure that importers of the products in question have free access to the quantities given in Annex I. With regard to the products listed in Annex I, Greece shall communicate to the Commission the measures taken to ensure distribution of the said quantities amongst the operators in question. Article 3 Greece shall inform the Commission at the beginning of each quarter of imports entered during the previous quarter against the quantities given in Annex I. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 March 1985 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 291 , 19 . 11 . 1979, p. 9 . No L 84/6 Official Journal of the European Communities 26. 3 . 85 ANNEX I CCT heading No Description Quantity (tonnes) Customs duty rate Third countries Community of Nine 12.01 Oil seeds and oleaginous fruit, whole or broken : I ex B. Other, excluding linseed and castorseed 20 000 (') Exemption Exemption 15.07 Fixed vegetable oils, fluid or solid, crude, refined or puri ­ fied D. Other oils : ex I. For technical or industrial uses other than the manufacture of foodstuffs for human consump ­ tion, excluding flax oils Unlimited 8 0 ex II . b) 2 bb)  for oiling dried grapes (2)  intended for packaging for retail sale for therapeutic or prophy ­ lactic use (2) 4 500 1 500 15 15 0 0 15.12 Animal and vegetable oils and fats, wholly or partially hydrogenated, or solidified and hardened by any other process, whether or not refined, but not further prepared B. Other 18 000 24 6,5 (') Weight in oil equivalent, determined in conformity with Annex II below. (2) Checks on their use for this special purpose shall be carried out pursuant to the relevant Community provisions. ANNEX II Oil yield of oilseeds and oleaginous fruit Oilseeds and oleaginous fruit Oil yield (%) Colza 39 Cotton 15 Palm nuts and kernels 46 Soya 17,5 Sunflower 40 If necessary, oil yields for other oilseeds and oleaginous fruit shall be fixed by Greece. These yields must be representative of those obtained in Community mills .